DAVIS, Judge.
Ernest C. Murph appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Murph claims his violent career criminal sentence is illegal because he does not have the requisite prior convictions. See § 775.084(l)(d), Florida Statutes (1999). This claim is cognizable in a motion to correct illegal sentence. See Cook v. State, 816 So.2d 773 (Fla. 2d DCA 2002). Thus, the postconviction court erred in denying Murph’s motion without addressing this claim. We therefore reverse the postconviction court’s order as it relates to Murph’s claim that he did not have the requisite prior convictions to qualify for violent career criminal sanctions and remand for further proceedings. We affirm the postconviction court’s order in all other respects.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
KELLY and LaROSE, JJ., Concur.